Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 1 of 14
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

December 18, 2019

BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, New York 10007

Re: United States v. Parnas, et al., 19 Cr. 725 (JPO)

Dear Judge Oetken:

The Government respectfully writes to enclose copies of the exhibits submitted by the
Government at the December 17, 2019 bail modification hearing, which have been redacted for
personal identifying information with the Court’s permission.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By: /s/
Rebekah Donaleski
Nicolas Roos
Douglas Zolkind
Assistant United States Attorneys
(212) 637-2423/242 1/2418

cc: Defense Counsel (by ECF)
Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 2 of 14

From: ebmjr macmahon-law.com

To: Donaleski, Rebekah (USANYS)

Cc: "Joshua Dratel"

Subject: Bank Statements - For Bail Purposes Only
Date: Thursday, October 17, 2019 5:27:30 PM

Attachments: image001.jpq
Suntrust _.png
Suntrust Student.png
Chase.png

Rebekah — here are the bank statements that | am told constitute the current cash accounts
possessed by the Parnas’.

| am also told that approximately $30,000 in cash was seized as part of the search of the residence in
Florida which should be returned.

My proposal would be to have the Parnas’ place $200,000 in cash, in immediately available funds,
with the clerk in the EDVA as part of a revised bond package that would include the no contact
provisions and monitoring already ordered. Mr. and Mrs. Parnas and their son Aaron would also
execute an undertaking for any additional $800,000 that, like the cash portion, would be due and
owing if Mr. Parnas failed to appear for any hearing for which he was not lawfully excused up to and
including the trial and its incidences.

| offer the $200,000 as Mrs. Parnas is raising three young children in Florida and the family will need
cash to live on as well as pay the travel and legal expense occasioned by this case.

If we can reach an agreement we can present an agreed order to Judge Nachmanoff and get Mr.
Parnas to pretrial services to arrange the monitoring and get to NY next Wednesday for the
arraignment.

| hope this is acceptable.

Ed

 

Edward B. MacMahon, Jr.
EDWARD B. MACMAHON, JR., PLC
P.O. Box 25

107 East Washington Street
Middleburg, Virginia 20118
Telephone: 540-687-3902

Fax: 540-687-6366
www.macmahon-law.com
WASHINGTON ADDRESS

2600 Pennsylvania Avenue, NW
Suite 6A

Washington, DC 20007
Telephone: 202-775-1307

EI

| |

| |

|

| |

|
CONFIDENTIALITY: THIS COMMUNICATION IS BEING SENT FROM A LAW FIRM AND MAY CONTAIN

INFORMATION THAT IS CONFIDENTIAL OR PRIVILEGED. IF THE READER OF THIS MESSAGE IS NOT THE
Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 3 of 14

INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE TO DELIVER IT TO THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF
THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
ERROR, PLEASE IMMEDIATELY NOTIFY US BY ELECTRONIC MAIL OR TELEPHONE, AND ERASE THIS
ELECTRONIC MAIL MESSAGE FROM YOUR SYSTEM.
Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 4 of 14

aesA
j}29 aseajd ‘uioddns jeq1uy293 suiUO 104
SEEL-ZyZ-008 (9) sjeAoidde Bulpuad
isaauas ssaujsng aseyD
uoddns ¢ djay "
“aJ0IN Aauow sajsuesy ssapedeg | s}uawa}e1S

SBUNNIOS 9g BIYO1d SUR|Eq Wasaig

69'°22L'7$

awd eae ‘a = = qpauo snjd ajgeyieny pas ajgepeny BSUB}EG SIqelleny

— . a . . i

Auewuins uolssoe | — ® ogee es 00°0$ 69 CC L C$

¢ daguunu junosjeyjngeas | < Be nno2 sng LW1d

oul A _ a

A SBUNIaS BZIWOISND = OT1 YAS]

 

AYanoe quno2y Asewuuns

jUaWaZeueW UNODDY jisodap »g 199]|/0D BE ya U | spe SU neo eZ

SSINISNG-¢ SSVHD A qunoneurusdg Gy G) =

yoeg @ sddy rs

 

: © d1 g gS fol o& % SSOUISNG/MSlAaA0/SJUNOSOYMalAleAO/peogusep/#piROgusep/uIne/qem/woo aseyo qggaunoes @B 2
+ | x Gel MON | x Ba 0-2 £8622) PAX wooveseyo - sjunosoe AN Ow @®

 

Wdro:snyt Caw s& kK dja Mopul\y ajdoag sysewyoog Alls} MalA UPA aly swuoIyD

 
Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 5 of 14

  
                                                

YETLS 6LEL$- J34SNVULWODTSLLIDE “ONTONIG |

-ginzas 210 Kinuep) OS 08"LS- 335112 WODTELL.IDE —9NTONId
Helos Te Mialey Malti p pe]
€S'Lh$ LO'EZ$- 10d30 3WOH 3HL = ONTaNad

aounjog SPOMDIPUTTM, sysodaqq uondu2ssq =. 33D

 

 

 

  

  
 
 

. ae qunoo3y Man D uadg
— FDO AJOYS!IH VDUDIDG JUNOIy Mai, “vw SuO!}IDSUDA| IV
movie | sjuno 3 paso]} MoYs
Pelt :
= — |
| Aqo Oy
SqUSLUNDOG ; fry Ae ae EG LYS
onan BOW 7} S}UIWIYOIS Adg 11'9 JajsuDd] 42ND an / . Ae |
Nana a, a BuppeuD
MLB SBIACW EB x | ites EIS) |
© © @ S] ‘ 4 $ | agoyony
: | ZPELLoses
83'0$ go pausing jpqoy | BunpeuD
nS 35]Daq a[quiIDAY
ajqojiony JaqunNn [IoJaq yuNOIy MOYS
SINNODDYV AN

Psesaimasns Bec ying buppey

eiifelsblesrtied yy

11
Aauow asaopw a lU Tale) yf

woubis €]  sbumashw YW  sovs’o ISMATNAS 7 [DUDIJAAS ‘BWOI}9M,

 

yoeg @ sddy i::

>: @ xwBesae x /#siunoose/in/woa'ysnquns‘Buyuegauyjuo Be OO = >

+ x Gupueg auyug ysmujuns = 68 e

4

 

WdvS:r nul Calxur = djaH Mopuim ajdoag sysewyoog AJOJSILY MalA YpPa alg swei1yp
Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 6 of 14

helelesst reps latey,9 ey

LVELLOSS 86°20z$- QL-OL 99ZOLZLE8Z6IVINIGLIL BINION

                                      

aaupjog SIDMDIPYTYA, syisodagq uonduzssq =.sjoq |

— : — qunoaIy May D uadg
G&G F oO A10}5i}{ BdUDJDg JUNOIIy MaI/, “A SUOITIDSUDLY [I¥

 

| squno22y paso] MoUs
|

    

Pomsasss emu

Nana

ALB S3MNOW

 

=
BY Eleclereeale BurjeyD
© @ @ ®@

t) Gibss- po aei)ii0)
| aiqpyory
| £ VELL'OS4S
aiqojoay Jaquiny Guynoy » sjipjag qunos>y moys

paiBl=B 315 tle)
< Bunjeyz
LVELL‘OS4$ HA bureau | SINNODDV AW

SUOHDPUIWLUOI9Y [¥ MAA, | SIGSHONY
squawun20g q Pa eee eSL4$ eo
aOj| 2 SJUBWIIDIS Ang Wd JaJSUDIL yInoD ‘yatie 7 |

  

| 880$ — :270q 0) pausng jojo
”S ‘sjpaq a[quiioay

sjoaq Jsmujuns

  

silos eh rte] s a] ob 0s 8

Kauow sAOW Ea TUT aes.) +

wngubis 4] = sbunjagshw BW sovs dD ISMAETNNS 7 [DUDIJAAS “BWOIa\),

 

yoeg @ sddy f

i>@aesegeuaes * Z/HSWUNODIE/jN/woo'ysnjuNs'BulyUegeujuS BO <—

 

Wades: nuL Cay sS ¢ djeH Mopuly, aidoad sylewyoog Alo}siH MalA PA diy swewyg ®

 
Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 7 of 14

 

From: ebmjr macmahon-law.com <ebmjr@macmahon-law.com>
Sent: Thursday, October 17, 2019 9:06 PM

To: Donaleski, Rebekah (USANYS)

Subject: Re: Bank Statements - For Bail Purposes Only

What is ur number?
Not sure how | can get this affidavit done fully from jail

Ed

Sent from iPhone
Edward MacMahon

On Oct 17, 2019, at 8:45 PM, Donaleski, Rebekah (USANYS) <Rebekah.Donaleski@usdoj.gov> wrote:

Ed,
We have run this proposal up our chain, and are still concerned about the lack of assets to secure the
bond. We would be willing to consent to the following modification:

1. Provide 2 months of bank records for Svetlana Parnas’s account at SunTrust account prior to

release.

2. Complete a financial affidavit (attached) confirming what you represented to us, that there are
no additional assets (cash or property) to secure the bond prior to release. He could supplement
with attachments as needed within 1 week of release.
$1 million bond secured by $200k in cash posted before release.

Co-signed by Svetlana and Aaron Parnas prior to release; 3 additional co-signers (not related to a
co-defendant) within 1 week of release.

GPS monitoring in place prior to release.

Home detention with GPS; can leave for medical, legal

Travel restricted to SDNY and SDFL

Surrender passports and no new applications

9. Nocontact with co-defendants outside the presence of counsel.

If this is acceptable, we would consent to the modification of his bond to allow for his release as soon as
he meets conditions #1-5 (which conceivably could be as early as tomorrow or Monday). Please let us
know- we’re available to discuss by phone tonight. We know you want to get this done as soon as

possible.

From: ebmjr macmahon-law.com <ebmjr@macmahon-law.com>

Sent: Thursday, October 17, 2019 5:26 PM

To: Donaleski, Rebekah (USANYS) <RDonaleski@usa.doj.gov>

Cc: Joshua Dratel' <JDratel@joshuadratel.com>

Subject: Bank Statements - For Bail Purposes Only

Rebekah — here are the bank statements that | am told constitute the current cash accounts possessed
by the Parnas’.

| am also told that approximately $30,000 in cash was seized as part of the search of the residence in
Florida which should be returned.

My proposal would be to have the Parnas’ place $200,000 in cash, in immediately available funds, with
the clerk in the EDVA as part of a revised bond package that would include the no contact provisions and
monitoring already ordered. Mr. and Mrs. Parnas and their son Aaron would also execute an

1

Bw

oN DH
Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 8 of 14

undertaking for any additional $800,000 that, like the cash portion, would be due and owing if Mr.
Parnas failed to appear for any hearing for which he was not lawfully excused up to and including the
trial and its incidences.

| offer the $200,000 as Mrs. Parnas is raising three young children in Florida and the family will need
cash to live on as well as pay the travel and legal expense occasioned by this case.

If we can reach an agreement we can present an agreed order to Judge Nachmanoff and get Mr. Parnas
to pretrial services to arrange the monitoring and get to NY next Wednesday for the arraignment.

| hope this is acceptable.

Ed

 

Edward B. MacMahon, Jr.

EDWARD B. MACMAHON, JR., PLC

P.O. Box 25

107 East Washington Street

Middleburg, Virginia 20118

Telephone: 540-687-3902

Fax: 540-687-6366

www.macmahon-law.com

WASHINGTON ADDRESS

2600 Pennsylvania Avenue, NW

Suite 6A

Washington, DC 20007

Telephone: 202-775-1307

<image001.jpg>

CONFIDENTIALITY: THIS COMMUNICATION IS BEING SENT FROM A LAW FIRM AND MAY CONTAIN
INFORMATION THAT IS CONFIDENTIAL OR PRIVILEGED. IF THE READER OF THIS MESSAGE IS NOT THE
INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE TO DELIVER IT TO THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS
COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR,
PLEASE IMMEDIATELY NOTIFY US BY ELECTRONIC MAIL OR TELEPHONE, AND ERASE THIS ELECTRONIC
MAIL MESSAGE FROM YOUR SYSTEM.

<Financial Affidavit.docx>
Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 9 of 14

U.S. Department of Justice
U.S. Marshals Service

Asset Forfeiture Division

Financial Statement of Debtor
(Submitted for Government Action on Claims Due the United States)

 

 

FINANCIAL STATEMENT OF DEBTOR

Authority for the solicitation of the requested information is one or more of the following: 5 U.S.C. 301, 90 I (see Note, Executive Order 6166, June 10, 1933); 28 U.S.C. 501, ef seg.; 31

U.S.C. 951, et seq.; 44 U.S.C, 3101; 4 CFR 101, ef seg.; 28 CFR 0.160,0.171 and Appendix to Subpart Y. Fed.R.Civ.P. 33(a), 28 U.S.C. 165 1, 3201 et seq. . ;
The puncipal purpose for gathering this information is to evaluate your ability to pay the Government's claim or judgment against you. Routine uses of the information are

established in the following U.S. Department of Justice Case File Systems published in Vol. 42 of the Federal Register, Justice/CIV-001 at page 5332, Justice/TAX-001 at page 15347,
Justice/USA-005 at pages 53406-53407; Justice/USA-007 at pages 53408-53410; Justice/CRIM-016 at page 12274. Disclosure of the information is voluntary. If the requested
information is not furnished, the U.S. Department of Justice has the right to such disclosure of the information by legal methods.

SECTION 1: PERSONAL INFORMATION
1. Full Name(s) Lev Parnas 4, Marital Status: Married ___ Separated

2. Street Address INANE ___ Unmarried (single, divorced, widowed)

City Boca Raton State Florida Zip i

 

 

County of Residence Palm Beach County 5. Spouse’s Name:_Svetlana Parnas
__Own XRent ___ Other
3. Home Telephone: None 6. Your Social Security No. (SSN)
Best timetocall =o am. _ p.m, 6a. Spouse’s Social Security No. CREE]

3a. Cellular Nunber: iy 6b. Spouse’s Date of srt:

<a adieu Wanna baa AATASA NR SSAANEAS AVE UUEUEU LUNES UNeNesENONDCeOay TE ENEtNd4NERN OA aNon Ns ehy yANESRN TAG AES US EARTAADHGGU GSES ENVENONES DOSER TIEN AATENEUUVAL CTSA UERUN DSTO U NERS EUEAN LEN ULSR URN NAA EN SATO NNTAST ASEAN NN ESET EC ND ENE SNAD ES

7. List the dependents you can claim on your tax return: (Attach sheet if more space is needed)

 

 

First Name Relationship Age Does this person live with you? First Name Relationship Age Does this person live with you?
[Ge | __No X_ Yes ___No __ Yes
eal __NoX_ Yes __No __ Yes

No Yes No Yes

 

 

 

SECTION 2: YOUR BUSINESS INFORMATION
8. Are you or your spouse self-employed, or do you or your spouse operate a business?

 

(Check “Yes” if either applies) __ No X Yes If yes, provide the following information:
8a. Name of Business Global Energy Producers 8c. Employer Identification No.:
8b. Street Address 8d. Do youhave employees? = =No ___ Yes
City State Zip 8e. Do you have accounts receivable? = No ___ Yes

 

If yes, please complete Section 8 on page 5.
ATTACHMENTS REQUIRED: Please provide proof of self-employment income for the prior 3 months (e.g., invoices,
commissions, sales records, income statement).

 

SECTION 3: EMPLOYMENT INFORMATION

 

 

 

 

 

 

 

 

9. Your employer 9a, Spouse’s Employer
Street Address Street Address
City State Zip City State Zip
Work telephone no. ( ) Work telephone no. ( )
May we contact youat work? =No ___ Yes May we contact you at work? = =No ___ Yes
How long with this employer? How long with this employer?
Occupation Occupation

 

 

ies ATTACHMENTS REQUIRED: Please provide proof of gross earnings and deductions for the past 3 months from
each employer (e.g. pay stubs, earnings statements). If year-to-date information is available, send only 1 such statement as
long as a minimum of 3 months is represented.

Page | of 6
Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 10 of 14

 

SECTION 4; OTHER INCOME INFORMATION
10. Do you receive income from sources other than your own business or your employer? (Check all that apply.)

Pension __ Social Security __ Federal Benefits Other (specify, e.g., child support, alimony, rental)

al security/other income for the past 3 months from each payor,
atement as long as 3 months are represented.

ATTACHMENTS REQUIRED: Please provide proof of pension/soci

including any statements showing deductions. If year-to-date information is available, send only | st

SECTION 5: BANKING, INVESTMENT, CASH, CREDIT, AND LIFE INSURANCE INFORMATION

11. Checking Accounts. List all checking accounts. (Ifyou need additional space, attach a separate sheet.)

 

 

 

 

 

 

Account Type Bank, Credit Union, or Institution Bank Account No. Current Balance
11a. Checking Name LSDAMA LLC $644.37
Addres
City/State/ZipBoca Raton, |
11b. Checking Name $
Address
City/State/Zip
11c. Total Checking Accounts Balances $

cdeaeceewan-chidunesie vance ivsiscddaeaaedanaden anil cdUsa WvenaaaaeSaQANdeANawanaWanennde pen evennenverceven eens yunsnngeensASECUETSATSOCERTRS  FCLAEUNTERENNET ELT Y OPED LLNEDERSENES EONS SN OPED ONS DULTRUTSNTNDYRNTATSEEET ETAL ENON NENT

12. Other Accounts. List all accounts, including brokerage, savings, IRAs, and money market, not listed in 11.

Account Type Bank, Credit Union, or Institution Bank Account No. Current Balance
12a. Name $
Address
City/State/Zip

 

12b. Name $
Address
City/State/Zip

12c. Name $
Address
City/State/Zip

 

12d. Total Other Accounts Balances $

ATTACHMENTS REQUIRED: Please include your current bank statements (checking, savings, money market, and brokerage
accounts) for the past 3 months for all accounts.
13. Investments. List all investment assets below. Include stocks, bonds, mutual funds, stock options, certificates of deposits,
and retirement assets such as IRAs, Keogh, and 401(k) plans.

 

 

 

 

 

 

 

Name of Company No. of Shares/Units Current Value Loan Amount (ifany) Used as collateral on a loan?
13a. $ $ No __ Yes
13b. $ $ _ No __ Yes
13c, $ $ __No __ Yes

 

 

13d. Total Investments $

14. Cash on Hand. Include any money that you have that is not in the bank.

Page 2 of 6
Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 11 of 14

14a. Total Cash on Hand $5000.00

Scceuaaengeasedgneunneegeeeyeaeanueasonensn ns sa eergyeeed regen ss

 

Full Name of Credit Institution Credit Limit Amount Owed Minimum Payment
15a. Name Lev Parnas (Capital One) $300.00 $18.53 $18.53

Access es
City/State/ZipBoca Raton, FL RSS|

15b. NameLev Parnas (Discover CC $500.00 $164.11 $35.00
Address

City/State/Zip Boca Raton, Fl ea |

15c. Total Minimum Payments $53.53

MAVALADUMAEQnueaeseneDSensasenennandnundeeeceQeAUeeeunaneueneanne yes Veneeanycedeeensaneeusraryerreersens
qaava cued ud suseevubGnveeeaaVoesDeAcenradueueg yn nenaNANOLena cues venvesesevareserseneereservenrdes oma scentnevereeesedsaryesy

16. Life Insurance. Do you have life insurance with a cash value? =X No Yes
(Term life insurance does not have a cash value.)
16a. Name of Insurance Company

16b. Policy Number(s)
16c. Owner of Policy
16d. Current Cash Value $__ 16e, Outstanding Loan Balance $

 

 

 

. 16f, Subtract “Outstanding Loan Balance” (Line 16e) from “Current Cash Value” (Line 16d) =$

irs ATTACHMENTS REQUIRED: Please include a statement from the life insurance companies that includes type and cash/loan
value amounts. If currently borrowed against, include loan amount and date of loan.

 

SECTION 6: OTHER INFORMATION
17. Respond to the following questions related to your financial condition: (Attach a separate sheet if you need more space.)
17a. Do you have a safe deposit box? XNo_ Yes

If yes, please include the name and address of location of box, the box number, and the contents below:

 

 

 

 

 

17b. Do youhaveawill? XNo  __ Yes; if yes, where is it kept?
17c. Are there any garnishments against your wages? XNo__ Yes

If yes, who is the creditor? Date of Judgment Amount of debt $
17d. Are there any judgments against you? | No X Yes

If yes, who is the creditor? Date of Judgment Amount of debt $
17e. Are you a party toa lawsuit? | NoX Yes

If yes, amount of the suit $ Possible completion date Court

Subject matter of the suit
17f. Did you ever file bankruptcy? X No Yes

 

 

 

 

 

If yes, date filed Date discharged
17g. In the past 10 years did you transfer any assets out of you name for less than their actual value? X No ___ Yes
If yes, what asset? Value of asset at time of transfer $
When was it transferred? To whom was it transferred?
17h. Do you anticipate any increase in household income in the next two years? X No___ Yes
If yes, why will the income increase? (Attach sheet if you need more space.)
How much will it increase?
17i. Are you the beneficiary ofa trust or an estate? X No __ Yes
If yes, name of the trust or estate Anticipated amount to be received $

 

When will the amount be received?

 

Page 3 of 6
Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 12 of 14

17j. Are you a participant in a profit sharing plan? X No____ Yes

If yes, name of plan

Value in plan $___—S—SS

SECTION 7: ASSETS AND LIABILITIES

18. Purchased Automobiles, Trucks, and Other Licensed Assets. Include boats, RVs, motorcycles, trailers, etc. (If you need

additional space, attach a separate sheet.)

 

 

 

Description (year. make, model) Curent Value* Current Loan Balance Name of Lender Purchase Date Monthly Payment
18a. 2015 Kia Forte $ appx 6.000 $0.00 NA 07/2017 SN/A

 

_
en ees ae

18b._2011 Mercedes $550 $ appx 15,000

eo

$0.00 NA 06/2017 SNA

_

* Current Value is the amount you could sell the asset for today.

19. Leased Automobiles, Trucks, and Other Licensed Assets. Included boats, RVs, motorcycles, trailers, etc. (If you need
additional space, attach a separate sheet.)

 

 

 

 

 

 

Description (year. make, model Lease Balance | Name and Address of Lessor Lease Date Monthly Payment
19a. None $ $
erg ge rt snl SNE Se ra etal Bion Rane Baad
cee aN ee
19b. $ Fe

 

 

 

 

 

 

 

ica ATTACHMENTS REQUIRED: Please include your current statement from lender with monthly care payment and current
balance of the loan for each vehicle purchased or leased. Also include a copy or your drivers license and your spouse’s.

20. Real Estate. List all real estate you own. (If you need additional space, attach a separate sheet.)

Street Address, City, State, Zip.

 

 

 

 

County, Lendet/Lien Holder Date Purchased Purchase Price Current Value Loan Balance Monthly Payment
20a. None $ $ $ $
20b $ $ $ $

 

 

 

 

_scusssntuustatvaonbabanonsnenasnsviq sve sonnan aust ii tgp0bis ul gS0AiS}1544HHEH 40 ceo 06 ALTIUS TUAAT UN ELIBES REDE EID NV EDEN NIT gnEESUSAT EN ESSE AMSAT SE RE}AAASS NTIS

21. Personal Assets. List all personal assets below. (Ifyou need additional space, attach a separate sheet.)
Furniture/Personal Effects includes the total current market value of your household items such as furniture and appliances.
Other Personal Assets includes all artwork, jewelry, collections, antiques, or other assets.

 

 

 

 

Description Current Value Loan Balance Lender Monthly Payment Date of Final Payment
21a. Furniture/Personal Effects $2,000.00 $0.00 NA $NA
Other: (List below)
21b. Artwork $0.00 $ $
21c. Jewelry $30,000.00 $0.00 NA SNA
21d. $ $ $

 

 

Page 4 of 6
Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 13 of 14

22. Business Assets. List all business assets and encumbrances below; include Uniform Commercial Code filings. (Ifyou need
additional space, attach a separate sheet.) Tools Used in Trade or Business includes the basic tools or books used to conduct yout
business, excluding automobiles. Other Business Assets includes machinery, equipment, or other assets.

Monthly Payment Date of Final Payment

 

 

 

 

 

 

 

 

Description Current Value © Loan Balance Lender
22a. Tools Used in Trade/Business $ $ $
Other: (List Below)
22b. Machinery $ $ $
22c, Equipment $ $ $
22d. $ $ $
22e. $ $ $

 

 

 

SECTION 8: ACCOUNTS/NOTES RECEIVABLE (Use only if needed)

23. Accounts/Notes Receivable. List all accounts separately, including contracts awarded but not started. (If you need additional
space, attach a separate sheet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description Amount Due Date Due Age of Account
23a, Name $ ___ 0-30 days
Aaddvess ___ 30-60 days
City/State/Zip __ 60-90 days
___ 90+ days
23b. Name $ ___ 0-30 days
Address ____ 30-60 days
City/State/Zip ____ 60-90 days
___ 90+ days
23b. Name $ ___ 0-30 days
Address ____ 30-60 days
City/State/Zip ___ 60-90 days
____ 90+ days
23d, Name $ ____ 0-30 days
Address ____ 30-60 days
City/State/Zip ____ 60-90 days
____ 90+ days
23e. Name $ ___ 0-30 days
Da ____ 30-60 days
City/State/Zip ____ 60-90 days
____ 90+ days
23f. Name $ ___ 0-30 days
Address ____ 30-60 days
City/State/Zip ____ 60-90 days
____ 90+ days

23g. Add “Amount Due” from lines 23a through 23f= $

Page 5 of 6
Case 1:19-cr-00725-JPO Document 49 Filed 12/18/19 Page 14 of 14

SECTION 9: MONTHLY INCOME AND EXPENSE ANALYSIS

i i i ses.
If only one spouse has a debt, but both have income, list the total household income and expen

 

 

Total Income Total Living Expenses er
Source Gross Monthly Expense Items Actual Monthly
24. Wages (yourself) $ 39, Rent/Mortgage $3,600
25. Wages (spouse) $ 40. Electric $300-400
26. Interest — Dividends $0 41. Natural Gas $0
27. Net Business Income $ 42, Cable TV $110-350
28. Net Rental Income $0 43. Telephone $0
29. Pension/Social Security $0 44, Water $150-300
30. Pension/Social Security (Spouse) $0 45, Food $1,500-2,000
31. Child Support $0 46. Car Payment $0
32. Alimony $0 47, Gasoline $300-500
33. Bonuses/Commissions $ 48. Car Insurance $320-600
34. Income from Relatives $0 49. Cell Phone/Pager $400-1,000
35. Unemployment Income $0 50. Other Utilities $0
36. Disability Payments $0 51. Clothing & Misc. $1,500
37. Other $ 52. Health Care $0
38. Total Income $ 53. Court Ordered Payments $0
54. Child/Dependent Care $1,000-4,000
55. Life Insurance $0
56. Other secured debt $0
57. Other expenses $
58. Education Expenses $2,600-5,000
59, Entertainment $
60. Gifts $
61. Total Living Expenses $

eS ATTACHMENTS REQUIRED: Please include:

A copy of your last Form 1040 with all Schedules

Proof of all current expenses that you paid for the last 3 months, including utilities, rent, insurance, property taxes, etc.
Current copies of yours and your spouse’s Driver’s License

Proof of all non-business transportation expenses (e.g,, car payments, lease payments, fuel, oil, insurance, parking, registration)
Proof of payments for health care, including health insurance premiums, co-payments, and other out-of-pocket expenses
Copies of any court order requiring payment and proof of such payments for the past 3 months

 

CERTIFICATION

 

  
  
   

I declare that I have examinéd fe information given in this statement and, to the best of my knowledge and belief, it is true, correct, and
complete, a edt futtherdeclate that I have no assets, owned either directly or indirectly, or income of any nature other than as shown in

aA
this stat ese ei poga attachment.

we 7

  

  
    
   
 
 

3 October 29, 2019
Signature Date

 

 

WARNING

 

 

 

False statements are punishable up to five years imprisonment, a fine of $250,000, or both pursuant to 18 U.S.C, §1001.

 

 

‘Expenses generally not allowed: We generally do not allow you to claim tuition for private schools, public or private college expenses, charitable donations,
voluntary retirement contributions, payments on unsecured debts such as credit card bills, and other similar expenses. However, we may allow these expenses, if
you can prove that they are necessary for the health and welfare of you or your family.

Page 6 of 6
